The records of the court are the memorials of its transactions. Those transactions, thus entered, can be altered or expunged by the court any time during the term they are entered as in its discretion it may think proper, just or right. The order made in the present case was one of those which the Superior Courts have a discretion to allow or refuse. It is an order which this Court cannot interfere with, and must stand. I myself, as judge of the Superior Court, made it, but now, on further reflection, I think I erred in so doing, as it (365) did not appear that the plaintiff was induced to consent that the clerk should make the entry by any fraud or contrivance practiced on him, or that it was made under any mistake of his rights. A procedendo
must be awarded.
PER CURIAM.                                 Procedendo awarded.
Cited: Bright v. Sugg, 15 N.C. 494; Halyburton v. Carson, 80 N.C. 17;Cook v. Telegraph Co., 150 N.C. 429.